DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/3/2022 has been entered.  Claims 1, 3-4, 6, 8-9 have been amended, Claim 7 has been cancelled, and Claims 10-13 have been added.  Claims 1-6, 8-13 are currently pending in the application.  The amendment overcomes each interpretation under 112(f) and rejection under 112(b) previously set forth in the Non-Final Office Action of 12/7/2021.

Response to Arguments
Applicant’s arguments, see page 1, filed 3/3/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Regarding the configuration of the main body portion, US 20190296537 A1 by Mikami (hereinafter “Mikami”) does not disclose the main body portion having a plurality of folds such that first and second portions of the first surface face each other and third and fourth portions of the first surface face each other, the plurality of parallel electric wires being on the main body portion and the first surface.  However, US 5454366 A by Ito et al. (hereinafter “Ito”) discloses an endoscope with a flexible circuit board 40 that can be folded such that it is divided into five planar surfaces 40a-e.  In the folded configuration, surfaces 40a and 40d are facing each other and surfaces 40b and 40c are facing each other such that the circuit board 40 defines a space having a four-sided cross-section when folded.  In the folded configuration, the planar surfaces of the circuit board 40 are bent with respect to the electrical conducting body 47 and electrical insulating member 48.  The lead wires 44 are connected to surface 40e via terminals 45 on the upward-facing portion of the surface 40e.
Please see the claim rejections under 35 U.S.C. 103 below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190296537 A1 by Mikami (hereinafter “Mikami”) in view of US 5454366 A by Ito et al. (hereinafter “Ito”).
Regarding Claim 1, Mikami discloses an endoscope imaging unit (imaging device 100; [0030]; Fig. 2) comprising: a plurality of parallel electric wires insulated from each other and extending in a first direction (coaxial cables 50 with outer insulative members 54; [0036]; Fig. 3); an image sensor located at a front end side of the endoscope imaging unit, the image sensor being separated from front ends of the plurality of parallel electric wires (imaging element 10 separated from coaxial cables 50 as shown in Fig. 2; [0031-33]), the image sensor having a light incident surface extending in a second direction substantially perpendicular to the first direction and facing the front end side (cover glass 11 covers a light receiving part of imaging element 10 and extends vertically as shown in Fig. 2; [0032]); a flexible substrate located between the plurality of parallel electric wires and the image sensor, the flexible substrate including: a circuit, in the flexible substrate and conductively connected to the plurality of parallel electric wires (first circuit board 20 is a flexible printed circuit board in electrical connection with coaxial cables 50; [0032-33]; Fig. 2); 
a first surface (upward-facing surface of first circuit board 20 and inner lead 21); a second surface opposite to the first surface (downward-facing surface of first circuit board 20 and inner lead 21); a main body portion (portion of first circuit board 20 and inner lead 21 which extends in the axis direction; [0032]; Fig. 2); an image sensor mounting peninsula portion bent with respect to the main body portion and extending from the main body portion in the second direction (inner lead 21 bent relative to first circuit board 20 in the vertical direction as shown in Fig. 2), the image sensor being on the image sensor mounting peninsula portion and the second surface, the image sensor being conductively connected to the circuit (imaging element 10 is electrically connected to inner lead 21; [0032]; Fig. 2); and 
a circuit mounting peninsula portion extending from the main body portion (second circuit board 30 extends proximally of first circuit board 20), at least a portion of the circuit mounting peninsula portion being spaced from the image sensor in the first direction by the image sensor mounting peninsula portion (inner lead 21 in first circuit board 20 separates second circuit board 30 from imaging element 10 in the axis direction; Fig. 2), and the circuit mounting peninsula portion being connected to the image sensor mounting peninsula portion by the main body portion (second circuit board 30 connected to the bent portion of inner lead 21 by the portion of first circuit board 20 and inner lead 21 which extends in the axis direction); and an electronic component or a circuit pattern on the circuit mounting peninsula portion and the second surface of the main body portion, by the electronic component or the circuit pattern being conductively connected to the circuit (mounted electronic component parts on second circuit board 30 provide connectivity to the imaging element via the first circuit board 20; [0032-33]; Fig. 2).
Mikami does not disclose the main body portion having a plurality of folds such that first and second portions of the first surface face each other and third and fourth portions of the first surface face each other, the plurality of parallel electric wires being on the main body portion and the first surface; a circuit mounting peninsula portion bent with respect to the main body portion and positioned between the main body portion and the image sensor mounting peninsula portion in the first direction.
However, Ito discloses an endoscope with a flexible circuit board 40 that can be folded such that it is divided into five planar surfaces 40a-e.  Electronic circuit components, a solid-state image pick-up element 31, and lead wires 44 are coupled to the circuit board 40.  In the folded configuration, surfaces 40a and 40d are facing each other and surfaces 40b and 40c are facing each other.  The lead wires 44 are connected to surface 40e via terminals 45 on the upward-facing portion of the surface 40e as shown in Fig. 5 (Col 4, lines 20-35; Fig. 5).  The circuit board 40 is positioned in distal end body 11 such that the electrical conducting body 47 and electrical insulating member 48 extend longitudinally from the portion on which the solid-state image pick-up element 31 is mounted to the folded portion of the circuit board 40.  In the folded configuration, the planar surfaces of the circuit board 40 are bent with respect to the electrical conducting body 47 and electrical insulating member 48 (Col 4, lines 56-65; Figs, 2, 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Mikami with the folded configuration disclosed by Ito with the benefit of prevent the leakage of electrical current from the system (Ito Col 4, lines 60-65).
Regarding Claim 3, Mikami as modified by Ito discloses the endoscope imaging unit according to claim 1.  Mikami does not disclose the flexible substrate bent in a tubular body or wherein the circuit mounting peninsula portion is bent by extending from the other front end peripheral edge portion of the tubular body, and is inserted into the tubular body.  However, Ito discloses an endoscope with a flexible circuit board 40 that can be folded such that it is divided into five planar surfaces 40a-e.  Electronic circuit components, a solid-state image pick-up element 31, and lead wires 44 are coupled to the circuit board 40.  In the folded configuration, the circuit board 40 forms a tubular structure such that surfaces 40a and 40d are facing each other and surfaces 40b and 40c are facing each other.  The lead wires 44 are connected to surface 40e via terminals 45 on the upward-facing portion of the surface 40e as shown in Fig. 5 and are within the tubular structure when the circuit board 40 is folded (Col 4, lines 20-35; Fig. 5).  Further, in the folded configuration, the planar surfaces of the circuit board 40 are bent with respect to the electrical conducting body 47 and electrical insulating member 48 and inserted into the distal end body 11 (Col 4, lines 56-65; Figs, 2, 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Mikami with the folded configuration disclosed by Ito with the benefit of prevent the leakage of electrical current from the system (Ito Col 4, lines 60-65).
Regarding Claim 4, Mikami as modified by Ito discloses the endoscope imaging unit according to claim 3.  Mikami does not disclose wherein the plurality of electric wires are inserted into a rear end side of the tubular body on a side opposite to the image sensor, and is conductively connected to the circuit via a pad disposed on an inner surface of the tubular body.  However, Ito discloses the lead wires 44 connected to surface 40e via terminals 45 on the upward-facing portion of the surface 40e as shown in Fig. 5.  The lead wires are attached on the opposite side from the solid-state image pick-up element 31 and are within the tubular structure when the circuit board 40 is folded (Col 4, lines 20-35; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Mikami with the folded configuration disclosed by Ito with the benefit of prevent the leakage of electrical current from the system (Ito Col 4, lines 60-65).
Regarding Claim 5, Mikami as modified by Ito discloses the endoscope imaging unit according to claim 3.  Mikami does not disclose wherein the tubular body is a square tube.  However, Ito discloses an endoscope with a flexible circuit board 40 that can be folded such that it is divided into five planar surfaces 40a-e.  The circuit board 40 defines a space having a four-sided cross-section when folded (Col 4, lines 20-44; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Mikami with the folded configuration disclosed by Ito with the benefit of prevent the leakage of electrical current from the system (Ito Col 4, lines 60-65).
Regarding Claim 8, Mikami discloses an endoscope (endoscope 2; [0022]; Fig. 1) comprising: a plurality of parallel electric wires insulated from each other and extending in a first direction (coaxial cables 50 with outer insulative members 54; [0036]; Fig. 3); an image sensor located at a front end side of the endoscope, the image sensor being separated from front ends of the plurality of parallel electric wires (imaging element 10 separated from coaxial cables 50 as shown in Fig. 2; [0031-33]), the image sensor having a light incident surface extending in a second direction substantially perpendicular to the first direction and facing the front end side (cover glass 11 covers a light receiving part of imaging element 10 and extends vertically as shown in Fig. 2; [0032]); a flexible substrate located between the plurality of parallel electric wires and the image sensor, the flexible substrate including: a circuit, in the flexible substrate and conductively connecting connected to the plurality of parallel electric wires (first circuit board 20 is a flexible printed circuit board in electrical connection with coaxial cables 50; [0032-33]; Fig. 2); 
a first surface (upward-facing surface of first circuit board 20 and inner lead 21); a second surface opposite to the first surface (downward-facing surface of first circuit board 20 and inner lead 21): a main body portion (portion of first circuit board 20 and inner lead 21 which extends in the axis direction; [0032]; Fig. 2); an image sensor mounting peninsula portion bent with respect to the main body portion and extending from the main body portion in the second direction (inner lead 21 bent relative to first circuit board 20 in the vertical direction as shown in Fig. 2), the image sensor being on the image sensor mounting peninsula portion and the second surface, the image sensor being conductively connected to the circuit (imaging element 10 is electrically connected to inner lead 21; [0032]; Fig. 2); 
a circuit mounting peninsula portion extending from the main body portion (second circuit board 30 extends proximally of first circuit board 20), at least a portion of the circuit mounting peninsula portion being spaced from the image sensor in the first direction by the image sensor mounting peninsula portion (inner lead 21 in first circuit board 20 separates second circuit board 30 from imaging element 10 in the axis direction; Fig. 2), the circuit mounting peninsula portion being connected to the image sensor mounting peninsula portion by the main body portion (second circuit board 30 connected to the bent portion of inner lead 21 by the portion of first circuit board 20 and inner lead 21 which extends in the axis direction); and an electronic component or a circuit pattern on the circuit mounting peninsula portion and the second surface of the main body portion, the electronic component or the circuit pattern being conductively connected to the circuit (mounted electronic component parts on second circuit board 30 provide connectivity to the imaging element via the first circuit board 20; [0032-33]; Fig. 2); and an optical lens configured to cause light reflected from an object to form an image on the light incident surface (distal end part 6a has an imaging unit including an observation part that images a subject; [0024]; Fig. 1).
Mikami does not disclose the main body portion having a plurality of folds such that first and second portions of the first surface face each other and third and fourth portions of the first surface face each other, the plurality of parallel electric wires being on the main body portion and the first surface; a circuit mounting peninsula portion bent with respect to the main body portion and positioned between the main body portion and the image sensor mounting peninsula portion in the first direction.
However, Ito discloses an endoscope with a flexible circuit board 40 that can be folded such that it is divided into five planar surfaces 40a-e.  Electronic circuit components, a solid-state image pick-up element 31, and lead wires 44 are coupled to the circuit board 40.  In the folded configuration, surfaces 40a and 40d are facing each other and surfaces 40b and 40c are facing each other.  The lead wires 44 are connected to surface 40e via terminals 45 on the upward-facing portion of the surface 40e as shown in Fig. 5 (Col 4, lines 20-35; Fig. 5).  The circuit board 40 is positioned in distal end body 11 such that the electrical conducting body 47 and electrical insulating member 48 extend longitudinally from the portion on which the solid-state image pick-up element 31 is mounted to the folded portion of the circuit board 40.  In the folded configuration, the planar surfaces of the circuit board 40 are bent with respect to the electrical conducting body 47 and electrical insulating member 48 (Col 4, lines 56-65; Figs, 2, 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Mikami with the folded configuration disclosed by Ito with the benefit of prevent the leakage of electrical current from the system (Ito Col 4, lines 60-65).
Regarding Claim 9, Mikami as modified by Ito discloses the endoscope according to claim 8.  Mikami discloses the endoscope further comprising: an emitter configured to emit illumination light to the object (distal end part 6a has an imaging unit including an illumination part that illuminates a subject; [0024]; Fig. 1).
Regarding Claim 10, Mikami as modified by Ito discloses the endoscope imaging unit according to claim 1.  Mikami does not disclose wherein the main body portion is folded in to a tube, and the image sensor mounting peninsula portion and the circuit mounting peninsula portion are aligned with an opening of the tube.  However, Ito discloses the flexible circuit board 40 that can be folded such that it is divided into five planar surfaces 40a-e that make up a tubular structure.  Solid-state image pick-up element 31 is coupled to the circuit board 40 (Col 4, lines 20-35; Fig. 5).  The circuit board 40 is positioned in distal end body 11 such that the electrical conducting body 47 and electrical insulating member 48 extend longitudinally from the portion on which the solid-state image pick-up element 31 is mounted to the folded portion of the circuit board 40.  The tubular structure defined by the surfaces 40a-e is aligned with the solid-state image pick-up element 31 and the body of the endoscope as shown in Fig. 2 (Col 4, lines 56-65; Figs, 2, 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Mikami with the folded configuration disclosed by Ito with the benefit of prevent the leakage of electrical current from the system (Ito Col 4, lines 60-65).
Regarding Claim 11, Mikami as modified by Ito discloses the endoscope imaging unit according to claim 10.  Mikami does not disclose wherein the circuit mounting peninsula portion partially extends in to the opening of the tube.  However, Ito discloses the flexible circuit board 40 that can be folded such that it is divided into five planar surfaces 40a-e.  The circuit board 40 defines a space having a four-sided cross-section when folded, and the surface 40e having terminals 45 is within the folded tubular structure (Col 4, lines 20-44; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Mikami with the folded configuration disclosed by Ito with the benefit of prevent the leakage of electrical current from the system (Ito Col 4, lines 60-65).
Regarding Claim 12, Mikami as modified by Ito discloses the endoscope imaging unit according to claim 10.  Mikami does not disclose wherein a portion of the main body portion extends in to the tube.  However, Ito discloses the flexible circuit board 40 that can be folded such that it is divided into five planar surfaces 40a-e.  The circuit board 40 defines a space having a four-sided cross-section when folded, and the surface 40e including mounted electric components is within the folded tubular structure (Col 4, lines 20-44; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Mikami with the folded configuration disclosed by Ito with the benefit of prevent the leakage of electrical current from the system (Ito Col 4, lines 60-65).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mikami in view of Ito as applied to claim 1 above, and further in view of US 20180049628 A1 by Motohara et al. (hereinafter “Motohara”).
Regarding Claim 2, Mikami as modified by Ito discloses the endoscope imaging unit according to claim 1.  Modified Mikami does not disclose the flexible substrate or the circuit mounting peninsula portion located in a projection area range of the image sensor.  However, Motohara discloses the imaging unit 10 arranged perpendicular to a longitudinal axis such that a projection area extends proximally along the axis, as shown in Fig. 2.  The main body 31 of the circuit board 30 and the side surfaces f5 and f6 of the first and second step portions 34a and 34b are located proximally of the imaging unit 10 within the projection range when viewed from the front end side of the imaging unit 10 ([0036-37]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Mikami with the configuration disclosed by Motohara with the benefit of providing a mounting structure for electric components with high accuracy and simplicity (Motohara [0039]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mikami in view of Ito and Motohara as applied to Claim 2 above, and further in view of US 20190328217 A1 by Moreau et al. (hereinafter “Moreau”).
Regarding Claim 6, Mikami as modified by Ito and Motohara discloses the endoscope imaging unit according to claim 2.  Mikami further discloses wherein the flexible substrate is connected to a front end of the cable by conductively connecting the respective electric wires to the circuit (first circuit board 20 is connected via electrical conduction to coaxial cables 50), wherein the image sensor mounting peninsula portion extends from an edge of the flexible substrate on a side opposite to the cable (inner lead 21 extends forward from the front side of first circuit board 20; [0032-33]; Fig. 2), and is bent parallel to the image sensor (inner lead 21 is bent upwards parallel to imaging element 10; Fig. 2).
Mikami does not disclose an integrated belt-shaped ribbon cable or wherein the circuit mounting peninsula portion is formed by extending from the image sensor mounting peninsula portion.  However, Motohara discloses the circuit board 30 with main body 31 and attachment portion 32 which protrudes to create step portions 34a and 34b as an extension of the main body 31 ([0035-37]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Mikami with the extension portion disclosed by Motohara with the benefit of providing a mounting structure for electric components with high accuracy and simplicity (Motohara [0039]).
Further, Moreau discloses an endoscope including an information transmission component such as an electrical cable bundle or ribbon to connect an image sensor to a processor in an endoscope ([0181]; Fig. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Mikami with the cable disclosed by Moreau with the benefit of providing power and facilitating active use over the handle portion of the device (Moreau [0181]).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mikami in view of Ito as applied to claim 1 above, and further in view of US 20130169777 A1 by Zen (hereinafter “Zen”).
Regarding Claim 13, Mikami as modified by Ito discloses the endoscope imaging unit according to claim 1.  Modified Mikami does not disclose wherein a respective set of wires of the plurality of parallel electric wires is positioned on each of the first, second, third, and fourth, portions of the first surface.  However, Zen discloses an endoscope apparatus 1 with an imaging mechanism 8 for observing an object and including a circuit board 17 with mounted electronic components.  The circuit board has a substantially square-shaped outline and includes contact points 19 for input/output leads 12 on each of the surfaces.  The contact points are connected to signal wires 4a and 4b are formed along an axis orthogonal to the circuit board 17 ([0044-47]; Figs. 4-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Mikami to include the wiring pattern disclosed by Zen with the benefit of avoiding deterioration in image quality from the image sensor (Zen [0074]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170108691 A1
US 5220198 A
US 20190068848 A1
US 20140078280 A1 
US 20170251913 A1
US 20180070803 A1

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/
Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795